83527: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25235: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83527


Short Caption:CHOO VS. DIST. CT. (STREAMLINE MEDIA GROUP, INC.)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A820459Classification:Original Proceeding - Civil - Prohibition


Disqualifications:Case Status:Writ Issued


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLarian StudiosRamez Ghally
							(Hutchison & Steffen, LLC/Las Vegas)
						Patricia Lee
							(Hutchison & Steffen, LLC/Las Vegas)
						Daniel Henry Stewart
							(Hutchison & Steffen, LLC/Las Vegas)
						


PetitionerLarian Studios US Inc.Ramez Ghally
							(Hutchison & Steffen, LLC/Las Vegas)
						Patricia Lee
							(Hutchison & Steffen, LLC/Las Vegas)
						Daniel Henry Stewart
							(Hutchison & Steffen, LLC/Las Vegas)
						


PetitionerTomoko ChooRamez Ghally
							(Hutchison & Steffen, LLC/Las Vegas)
						Patricia Lee
							(Hutchison & Steffen, LLC/Las Vegas)
						Daniel Henry Stewart
							(Hutchison & Steffen, LLC/Las Vegas)
						


Real Party in InterestStreamframe CorporationKristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						


Real Party in InterestStreamline Media Group, Inc.Kristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						


Real Party in InterestStreamline Studios Malaysia SDN BHDKristen T. Gallagher
							(McDonald Carano LLP/Las Vegas)
						


RespondentJoanna Kishner


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/21/2021Filing FeeFiling fee paid. E-Payment $250.00 from Patricia Lee. (SC).


09/21/2021Petition/WritFiled Petition for Writ of Prohibition. (SC).21-27227




09/21/2021AppendixFiled Appendix to Petition for a Writ of Prohibition Volume I of II. (SC).21-27228




09/21/2021AppendixFiled Appendix to Petition for a Writ of Prohibition Volume II of II. (SC).21-27229




09/21/2021Petition/WritFiled Petitioners' Amended Petition for a Writ of Prohibition. (SC)21-27291




11/10/2021Order/ProceduralFiled Order Directing Answer.  Real Parties in Interest's Answer due:  28 days.  Petitioner shall have 14 days from the date of service of the answer to file and serve any reply.  (SC)21-32331




12/06/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real party in interest's answer to writ petition due: December 22, 2021. (SC)21-34769




12/22/2021Petition/WritFiled Real Parties in Interest's Answer to Amended Petition for Writ of Prohibition. (SC)21-36482




12/22/2021AppendixFiled Real Parties in Interest's Appendix of Exhibits in Support of Answer to Amended Petition for Writ of Prohibition. (SC)21-36485




12/22/2021MotionFiled Real Parties in Interest's Motion to Supplement the Record and for Judicial Notice. (SC)21-36486




12/22/2021MotionFiled Real Parties in Interest's Motion to Seal Appendix. (SC)21-36487




12/29/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioners shall have until January 12, 2022, to file and serve the opposition to Real Parties in Interest's Motion to Supplement the Record and for Judicial Notice and until January 19, 2022, to file and serve the reply to the answer to the petition for writ.  (SC)21-36914




12/29/2021MotionFiled Petitioner's Limited Opposition to Real Parties in Interest's Motion to Seal Appendix. (SC)21-37151




01/12/2022MotionFiled Petitioners' Opposition to Real Parties in Interest's Motion to Supplement the Record and for Judicial Notice. (SC)22-01299




01/19/2022Order/ProceduralFiled Order Granting Motion to Seal.  The clerk shall file the exhibits received on December 22, 2021, under seal.  (SC)22-01868




01/19/2022AppendixFiled SEALED Exhibits in Support of Answer to Amended Petition for Writ of Prohibition.  (SC)


01/19/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Real parties in interest shall have until February 2, 2022, to file and serve a reply to petitioner's opposition to real parties in interest's motion to supplement the record and for judicial notice.  (SC)22-01875




01/19/2022Petition/WritFiled Petitoner's Reply in Support of its Amended Petition for a Writ of Prohibition. (SC)22-01993




01/21/2022MotionFiled Real Parties in Interest's Motion to Seal Exhibits to Motion to Further Supplement the Record and to Redact Portions of the Motion to Further Supplement the Record. (SC)22-02226




01/21/2022MotionFiled Real Parties in Interest's Motion to Further Supplement the Record. (Redacted) (SC)22-02228




01/27/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioners' response to real parties in interest's motion to further supplement the record due: February 11, 2022. (SC)22-02813




02/01/2022MotionFiled Real Parties in Interest's Reply in Support of Motion to Supplement the Record and For Judicial Notice. (SC)22-03363




02/11/2022Order/ProceduralFiled Order Granting Motion.  The clerk shall file the unredacted motion and exhibits received on January 21, 2021, under seal.  (SC)22-04727




02/11/2022MotionFiled Real Parties in Interest's Motion to Further Supplement the Record. (Unredacted) (Sealed).  (FILED UNDER SEAL PER ORDER 2/11/22).  (SC)


02/11/2022MotionFiled Exhibits 1,2,3,and 4 to Real Parties in Interest's Motion to further Supplement the Record Motion to further Supplement the Record. (Sealed).  (STRICKEN PER ORDER 03/11/22).  (SC)


02/11/2022MotionFiled Petitioner's Opposition to real Parties in Interest's Motion to Further Supplement the Record. (SC)22-04774




02/17/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Real parties in interest shall have until March 4, 2022, to file and serve a reply to petitioner's opposition to real parties in interest's motion to further supplement the record.  (SC)22-05276




03/01/2022MotionFiled Real Parties in Interest's Reply in Support of Motion to Further Supplement the Record. (SC)22-06516




03/11/2022Order/ProceduralFiled Order Regarding Motions.  Real parties in interest have filed a motion to supplement the record and for judicial notice, and motion to further supplement the record.  This court will provisionally allow the supplementation of the record with the exhibits filed on January 19, 2022, and will provisionally take judicial notice of the document attached as exhibit 2 to the motion filed on December 22, 2021.  The motion to further supplement the record is denied.  The clerk shall strike the exhibits filed on February 11, 2022.  (SC)22-07775




03/25/2022MotionFiled Petitioners' Motion to Stay Proceedings. (SC)22-09420




03/29/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real parties in interest's response to petitioners' motion for stay due: April 15, 2022. (SC)22-09673




04/14/2022MotionFiled Real Parties in Interest's Opposition to Petitioners' Motion to Stay Proceedings. (SC)22-11787




04/19/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioners' reply in support of the motion to stay proceedings due: May 5, 2022. (SC)22-12389




05/05/2022MotionFiled Petitioners' Reply in Support of Its Motion to Stay Proceedings. (SC)22-14459




05/13/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-15191




05/18/2022Order/ProceduralFiled Order Granting Motion for Stay, in Part, and Denying Motion for Stay, in Part.  The district court proceedings are stayed as to petitioners Larian and Arrakis.  While we have determined a stay is proper as to those two entities, we deny petitioners' request to stay all proceedings below.  (SC)22-15717




08/11/2022Order/DispositionalFiled Order Granting Petition.  "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF PROHIBITION instructing the court to grant the motions to dismiss based on lack of personal jurisdiction filed by Larian Studios US and Arrakis."  fn1[In light of this disposition, we vacate our stay order entered on May 18, 2022.]  NNP22-AS/EC/KP  (SC)22-25235




08/11/2022WritIssued Writ with letter. Original and one copy of writ and copy order of mailed to Patricia Lee with Hutchison & Steffen for service upon Judge Joanna Kishner. (SC)22-25249




08/17/2022Notice/IncomingFiled Certificate of Service. (Writ of Prohibition served on Hon. Joanna Kishner) (SC)22-25717




08/19/2022WritFiled Returned Writ. Original Writ returned. Served on Judge Joanna Kishner on August 17, 2022. (SC)22-26014





Combined Case View